DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 3-10 in the reply filed on 11/10/2021 is acknowledged.  The traversal is on the ground(s) that serious burden has not been demonstrated.  This is not found persuasive because the restriction was not made over serious burden, the restriction was made over unity of invention, see 37 CFR 1.475.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019 is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
in S4, “performing ladle furnace” should include a verb or be altered to not require one, “an titanium wire” should be “a titanium wire”, and “microallying” should be “microalloying”
In S6, “is controlled greater” should be “is controlled to be greater”
in S8, "being in" should be "to be in"
Claim 8 objected to because of the following informalities:  
“reduction ratio of final time” should be “reduction ratio of the final time” and “15.%.” should be “15%.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thin gauge" in claim 3 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thin may be relative to a certain value or relative to another measurement of the sheet or other such values. The term shall be interpreted as not impacting the claimed method.
The term "wear-resistant" in claim 3 is a relative term which renders the claim indefinite.  The term "wear-resistant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Wear-resistant may relate to different types of wear and different physical properties. The term shall be interpreted as not impacting the claimed method.

The phrase "performing ladle furnace" in claim 3 S4 is a phrase which renders the claim indefinite.  The phrase includes a verb “performing” followed by an object “ladle furnace” rather than an action and a person having ordinary skill would not be apprised of the scope of the invention. The phrase shall be interpreted as not present.
The term "long nozzle" in claim 3 S5 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Long may refer to being greater than a specific value or being greater than a specified dimension of the casting apparatus or some other specified dimension.
The term "high pressure" in claim 3 S6 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  High.
Claim 3 recites the limitation "the temperature" in S8.  There is insufficient antecedent basis for this limitation in the claim. The temperature shall be interpreted as being the “termination temperature of quenching”.
Claim 9 recites the limitation "the heat preservation".  There is insufficient antecedent basis for this limitation in the claim. The claim shall be interpreted as requiring the claimed property following the completion of the claimed method.

Claim 4 recites the limitation "the hot metal with a temperature more than 1250˚C and the content of sulphur being not less than or equal to 0.020%".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "after the completion of the heat preservation".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "after the completion of the heat retention".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 4-8 and 10 are rejected due to dependence upon Claim 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Han et al. (CN-106191673-A), hereinafter Han, in view of Chen et al. (CN-102161139-A), hereinafter Chen.
	Han teaches a method for manufacturing a steel plate (P. 1 Par. 1) which includes the composition shown in Table 1.

Claim
Han
Citation
Relationship
Carbon
0.15-0.2
0.15-0.2
P. 2 Par. 4
Same
Manganese
1.2-1.8
1-1.4
P. 2 Par. 4
Overlapping
Copper
0.1-0.4
≤0.1
P. 2 Par. 4
Overlapping
Molybdenum
0.15-0.3
0.2-0.6
P. 2 Par. 4
Overlapping
Chromium
0.2-0.4
0.2-0.6
P. 2 Par. 4
Overlapping
Niobium
0.03-0.06
0.01-0.04
P. 2 Par. 4
Overlapping
Titanium
0.01-0.03
≤0.01
P. 2 Par. 4
Overlapping
Boron
0.0006-0.0015
0.001-0.005
P. 2 Par. 4
Overlapping
Phosphorus
Less than 0.015
≤ 0.01
P. 2 Par. 4
Within 
Sulphur
Less than 0.01
≤ 0.003
P. 2 Par. 4
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Han further teaches the method including smelting by converter (P. 4 Par. 5-6) which encompasses the claimed performing hot metal desulfurization and converter smelting.
Han further teaches vacuum treatment by RH (P. 4 Par. 6) which is the same as the claimed performing deoxidation and alloying by RH furnace refining.
Han further teaches continuous casting with argon gas protection at a casting temperature 5-25˚C above the liquidus temperature (P. 4 Par. 7) which is the same as the claimed performing continuous casting and using a long nozzle protective casting with argon seal, with a superheat degree being controlled between 15-30˚C, to obtain a continuous casting slab.
Han further teaches heating the slab to 1180-1250˚C in a furnace for 8-15 min/cm (P. 4 Par. 11) which at the claimed thickness of 55-70 mm would be a duration of 44-105 minutes as determined by 
Han further teaches hot rolling for at least 3 passes followed by finish rolling with an end temperature of 850-950˚C (P. 4 Par. 11) as well as final thickness of 5 mm (P. 6 Par. 11) which overlaps the claimed performing continuous hot rolling and rolling 5-7 times, wherein an outlet temperature of finishing rolling is in a range of 860-920˚C, and is within the claimed an outlet thickness is in a range of 3-8 mm.
Han further teaches quenching after rolling (P. 5 Par. 1) which encompasses the claimed performing quenching treatment to the steel sheet after rolling.
Han does not explicitly disclose the claimed:
S1: controlling the content of Sulphur in the hot metal to be not less than or equal to 0.0030%, and a thickness of a slag layer to be not less than or equal to 50 mm in the hot metal
S2: performing deoxidation and alloying using a ferrosilicon or silicon manganese alloy
S4: performing ladle furnace, adding an aluminum wire and adding an titanium wire or a titanium alloy before exiting for microalloying of boron
S5: the casting slab having a thickness in a range of 55-70 mm
S6: a temperature of the continuous casting slab entering the heating furnace is greater than or equal to 850˚C 
S8: controlling a cooling rate being in a range of 40-120˚C/s, wherein a termination temperature of quenching is in a range of 300-400˚C, and maintaining the temperature for 6-10 hours.
The claimed casting slab thickness of 55-70 mm of S5 would flow naturally from the disclosure of Han when applied to a specific product which required those dimensions.

Chen further teaches using silicon and iron in deoxidation (P. 2 Par. 5) which is the same as the claimed performing deoxidation and alloying using a ferrosilicon or silicon manganese alloy.
Chen further teaches ladle alloying (P. 2 Par. 3) and adding aluminum particles (P. 2 Par. 5) and titanium iron (P. 2 Par. 8) which is the same as the claimed performing ladle furnace, adding an aluminum wire and adding a titanium wire or a titanium alloy before exiting for microalloying of boron. A person having ordinary skill in the art would not expect the difference in shape between aluminum particles and an aluminum wire to affect the end composition.
A person having ordinary skill in the art may determine that the claimed temperature of the continuous casting slab entering the heating furnace is greater than or equal to 850˚C would be beneficial through routine experimentation.
The claimed controlling a cooling rate being in a range of 40-120˚C/s, wherein a termination temperature of quenching is in a range of 300-400˚C, and maintaining the temperature for 6-10 hours would flow naturally from Han due to the microstructure of the finished steel of Han being uniform martensite (P. 6 Par. 11) which would require similar quenching conditions to those claimed.

Regarding Claim 5, Han as modified by Chen teaches the claim elements as discussed above. Since Han teaches argon protection during the casting, a person having ordinary skill in the art would find it obvious to additionally utilize argon protection during the smelting prior to that. Han does not explicitly disclose an alkalinity of the slag at the end of S1, however the claimed final slag alkalinity of 3-4 could be found via routine experimentation.

Regarding Claim 6, Han as modified by Chen teaches the claim elements as discussed above. Chen further teaches that during the casting, a tundish and crystallizer should be utilized (P. 2 Par. 10) which encompasses the claimed in the step S5, a tundish covers a carbon-free alkaline tundish slag, and a medium-carbon wear-resistant steel crystallizer is used to protect the slag. 

Regarding Claim 8, Han as modified by Chen teaches the claim elements as discussed above. Han further teaches that after the rough rolling the reduction rate is >15% (P. 4 Par. 11) which is the same as the claimed a rolling reduction ratio of final time is not less than or equal to 15%. Han does not explicitly disclose a reduction ratio of the rough rolling. The claimed rolling reduction ratio of the first two times is controlled to be more than 50%  could be obtained via routine experimentation.

Regarding Claim 9, Han as modified by Chen teaches the claim elements as discussed above. Han does not explicitly disclose a brinell hardness after the completion of the heat preservation. Since Han as modified by Chen teaches the processing as discussed above, a person having ordinary skill in the art would expect the claimed brinell hardness of the surface of the steel sheet after the completion of the heat preservation is greater than or equal to 370 HBW to flow naturally from Han as modified by Chen.

Regarding Claim 10, Han as modified by Chen teaches the claim elements as discussed above. Han does not explicitly disclose a broken extension rate A50 of the steel sheet after the completion of the heat retention is greater than or equal to 10%. Since Han as modified by Chen teaches the processing as discussed above, a person having ordinary skill in the art would expect the claimed a broken extension rate A50 of the steel sheet after the completion of the heat retention is greater than or equal to 10% to flow naturally from Han as modified by Chen.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 requires a Sulphur content of not less than or equal to 0.020% in S1. Han as modified by Chen teaches a sulphur content of less than or equal to 0.007% as discussed above, which is outside the claimed range and there is no teaching, suggestion, or motivation to adjust the range of Han as modified by Chen into the claimed range.
Claim 7 requires a speed of the continuous casting is controlled in a range of 3-3.5 m/min. Han as modified by Chen teaches a casting rate of 2.5-2.7 m/min (P. 2 Par. 10), which is outside the claimed range and there is no teaching, suggestion, or motivation to adjust the range of Han as modified by Chen into the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736